DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the arguments filed on 4/5/2022.
Claims 4, 6-10, 21 and 25 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 4/5/2022 overcome the rejection of claims 4, 6-10, 21 and 25 made by the Examiner under 35 USC 103 over Merolle et al. (US 2313161) in view of Matsukawa et al. (US 2009/0223956) and Epstein et al. (US 5759557). This rejection has been withdrawn as the Examiners interpretation of “single metallic container” was unreasonable in light of the claimed invention

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8-10, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. (ES 2849564; filed 2/7/2014), evidenced by machine translation, in view of Matsukawa et al. (US 2009/0223956; of record) and Epstein et al. (US 5759557; of record).
Ross is directed to a metal (e.g. aluminum; see page 5) (see instant claim 9) container having the following generic structure: 
    PNG
    media_image1.png
    798
    502
    media_image1.png
    Greyscale
wherein the container has a body in a desired shape, said container comprising a lower part (6), a side wall (8) and a neck part (20) extending upwardly from said side wall portion, and an opening positioned in a top portion of said neck portion (20) (see abstract). The neck of the container modified so as to possess closure threads (rotation thread, A’ of instant claim 1) formed on at least a portion of an outer surface of the body of closing by inserting the screw closure into the opening of the neck part and forming container threads by applying a force against an outer surface of the neck portion to compress the portion of the neck portion against the threaded closure. Ross further states that the forming of the threads on the container comprises positioning a thread forming tool proximate the outer surface of the neck portion of the container body. Next, a tool is pressed against an inner surface of a chamber formed in the removable closure body to compress the removable closure body and the neck portion of the container body against a contoured surface of the thread forming tool thereby producing the threads on the metal container (see page 3). The resulting threaded neck portion is to have the following structure: 
    PNG
    media_image2.png
    522
    615
    media_image2.png
    Greyscale
. The threaded opening is capable of having a lid (D of instant claim 1) that is capable of being screwed and unscrewed from the container via rotation (see page 12).  The metallic container of Ross is a single metallic piece in accordance within the requirement of instant claim 1. The metal container is suitable for storing a cosmetic product (see claim 1). 
Ross fails to teach the container and the lid as being made from the same metal.
Matsukawa provides a can container which may be used to house cosmetic formulations. It is taught that the can container and lid are to be metallic, such as aluminum (see [0026]).  It would have been obvious to use aluminum for the container and the lid of Ross with a reasonable expectation for success as the selection of a known material based on its suitability for its intended use is indicia of obviousness. See MPEP 2144.07.  Moreover, the container of Matsukawa is to possess a resin coating (i.e. a protective lining) on the surface to be contacted with the contents (see [0026]) (see instant claim 10). Providing such a coating is indicated as favorable to mitigate corrosion of the can as well as improve workability. 
Ross fails to teach the composition held by the container as being an emulsion of one or more hydrophilic phases and one or more lipophilic phases, the lipophilic phase comprising a lipid, the lipid being isopropyl palmitate, the lipid having a viscosity of less than 15 mPas and a spreading value of at least 700 mm2/10 minutes (@ 25oC).
Epstein is directed to skin care compositions, such as creams and lotions, in the form of emulsions. The emulsion is to possess a hydrophilic and lipophilic phase (see instant claim 10). Excipients are to be included such as sunscreen actives (see column 6, line 39) (see instant claim 8), preservatives and emollients (see column 6, lines 7-10). Emollients are included to enhance the tactile properties of the composition and present in an amount of 1-8% by weight (see claim 23) (see instant claim 6). Exemplified emollients include isopropyl palmitate (see instant claim 21). Given that isopropyl palmitate is the species of lipid elected by Applicant is must possess the property of having a viscosity of less than 15 mPas and a spreading value of at least 700 mm2/10 minutes (@ 25oC) per instant claim 1. Thus, it would have been obvious to include the emulsion of Epstein in the container of Furakawa with a reasonable expectation in storing and dispensing said emulsion. 
As it pertains to instant claim 25, this is a product by process limitation. Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, which it currently is, then the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross et al. (ES 2849564; filed 2/7/2014), evidenced by machine translation, in view of Matsukawa et al. (US 2009/0223956; of record) and Epstein et al. (US 5759557; of record) as applied to claims 4, 6, 8-10, 21 and 25 above, and further in view of Nahas et al. (US 2010/0197812).
Ross, Matsukawa and Epstein fail to teach the emulsion as comprising a complexing agent.
Nahas is directed to compositions and methods for enhancing the stability of various compositions including cosmetics. Nahas composition is comprise a chelating agent (i.e. a complexing agent) such as EDTA. Nahas teaches that EDTA is a powerful chelator particularly useful in stabilizing oil and water containing emulsion systems (see [0011]). Thus, it would have been obvious to modify the combination of Ross, Matsukawa and Epstein to further include a chelating agent such as EDTA with a reasonable expectation for success in providing stability to the cosmetic system contained within the metal container. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611